Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I (claims 1-9, 19-25, 31-32) in the reply filed on 4/28/2022 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022.
	Claims 1-9, 19-22, 24-25 and 31-32 are examined in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claimed invention of claims 19 and 32 is not supported by either a specific and substantial utility or a well-established utility by citing the step of method as “using an amide-hydroxyl-containing monomer” or “using a polymer”.							Claims 19 and 32 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Double Patenting
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  When R1 is hydrogen and R2 is hydrogen and n is 1 in claim 2, it is N-(2-hydroxyethyl) acrylamide of claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 19, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuo Sugiyama et al., Chemistry Letters, Vol. 26, No. 3, 1 March 1997, pages 219-220 (hereinafter referred to as “Sugiyama”).
Regarding claims 1, 4-7, 19  and 31, Sugiyama teaches the polymer and its preparation thereof wherein polymer is made from the copolymerization of hydroxypropyl acrylamide (HPMA) i.e. amide-hydroxyl-containing monomer and butyl methacrylate (BMA)  i.e. one other monomer (see page 219: table 1 poly(HPMA-co-BMA) to form a polymer.
Recitation of “for capturing or separating leucocytes” in claims 1, 19 and 31 are an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 1-3, 6-9, 19, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao Zhao et al., Biomaterials, Vol. 34, No. 20, 2 April 2013, pages 4714-4724 (hereinafter referred to as “Zhao”).
Regarding claims 1-3, 6-9, 19, and 31, Zhao teaches a hydrogel i.e. polymer prepared by polymerization of hydroxyethyl acrylamide (HEAA) and N,N-methylene-bis-acrylamide (MBAA or NMBA), as a crosslinker (p. 4717: 2.5 hydrogel preparation).
Recitation of “for capturing or separating leucocytes” in claims 1, 19 and 31 are an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 1-7, 19-21, 24-25 and 31-32 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2012/0024779 A1 (Ochiai et al.)
 Regarding claims 1, 4-7, 19-21, 24-25, and 31-32, Ochiai et al. disclose a surface treatment agent polymer with an excellent leukocyte removal performance, a filtering material for a filter coated with the surface treatment agent (see paragraphs [0010], [0054]), and a blood treatment filter and the surface treatment agent is formed by copolymerizing (A) a monomer containing a hydrophilic functional group, (B) a monomer having a basic functional group and (C) a monomer having a reactive functional group. Monomer (C) may be: formula (7) and/or formula (8) (see paragraphs [0034]-[0047]), wherein R7 represents a hydrogen atom or a methyl group, n represents an integer from 0-3, and Y may represent a hydroxyl group wherein Formula (7) preferably is glycidyl (meth)acrylate i.e. anchoring unit, and formula (8) may be hydroxyalkyl (meth)acrylamide (see paragraphs [0048]-[0051]). The blood treatment filter comprises a housing and a filtering base material coated with the above-mentioned surface treatment agent, wherein the means for coating same may be a coating method, a method using graft polymerization with ultraviolet rays, etc., specifically, fixing is performed by chemical bonding between monomer (C) and a reactive functional group of the base material (see paragraphs [0057]-[0058]); Example 8). Blood flows to the filter, thereby removing leukocytes and allowing platelets and erythrocytes to pass (see paragraphs [0068]- [0069]; figure 1).
Recitation of “for capturing or separating leucocytes” in claims 1, 19 and 31 are an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 2-3, when R7 represents a hydrogen atom and n is 2 in formula (8) in Ochiai et al. is identical to N-hydroxyethyl acrylamide or N-(2-hydroxyethyl) acrylamide (see paragraph [0048]-[0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0024779 A1 (Ochiai et al.) as applied to claim 7 and further in view of Chao Zhao et al., Biomaterials, Vol. 34, No. 20, 2 April 2013, pages 4714-4724 (hereinafter referred to as “Zhao”).
Ochiai et al. disclose a surface treating agent polymer and the preparation thereof as disclosed above.
Ochiai et al. further disclose using a crosslinking agent of 2,2’-azobisisobutyronitrile (AIBIN) for crosslinking N,N-dimethyl acrylamide and glycidyl methacrylate (see Example 8; paragraph [0078]).
Claims 8-9 differ from the polymer of Ochiai et al. in reciting using a crosslinking agent of N,N-methylene-bis-acrylamide (MBAA or NMBA).  
Zhao teaches a hydrogel i.e. polymer prepared by polymerization of hydroxyethyl acrylamide (HEAA) and N,N-methylene-bis-acrylamide (MBAA or NMBA), as a crosslinker (p. 4717: 2.5 hydrogel preparation).
It would have been obvious to a person of ordinary skill in the art to substitute AIBIN of Ochiai et al. with NMBA of Zhao in the polymerization process of Ochiai et al. as these are equivalent crosslinking agent for crosslinking amide-hydroxyl-containing monomer with another.  See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
Claim 22 differs from the method of Ochiai et al. in reciting that the amide-hydroxyl-containing monomer accounts for about 20 to about 40 weight percent of the copolymer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the amide-hydroxyl-containing monomer accounting for about 20 to about 40 weight percent of the copolymer depend on the desired property of capturing leucocytes and platelet collection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
6/21/22